DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest a device having each of the recited limitations.  While various anatomical training devices are known, including devices configured to simulate blood flow in the human head, the specific configuration of structural elements as recited in claim 1, nor is there any motivation or suggestion to modify the teachings of the prior art to create the claimed invention without using impermissible hindsight.  The closest prior art references are Hudson and Aboud.  Hudson discloses a model of a head with a reservoir 68 for storing blood (see Fig. 3).  Hudson also discloses in Figure 4 a reservoir 60 for storing fluid, a canal 84 extending from the reservoir to the base of the model and a tubing 86 configured to transport fluid 76 to the reservoir.  However, the fluid of Hudson is disclosed as being cerebrospinal fluid, introduced to the reservoir for the purpose of measuring its pressure.  There is no suggestion to modify the teachings of Hudson by substituting simulated blood for the simulated cerebrospinal fluid.  Further, the tubing of Hudson is not considered to be an injection tube through which blood is injected, under the broadest reasonable interpretation of the term.  Injecting blood into the model of the present invention has a functional advantage over .
.Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
May 12, 2021